*164ORDER DENYING APPEAL
A Notice of Appeal having been filed on July 19, 2005 by Judy Red Boy, Appellant, pro se, and after review of the record, this court finds:
1. An Order to Forleil Bondwas entered by the Fort Peck Tribal Court, Honorable Judge Headdress presiding, on June 13, 2005. The Order indicated that Defendant failed to appear as ordered, therefore bond was forfeited.
2. A Notice of Appeal was filed on July 19, 2005.
3. Title II CCOJ 2000, Section 200(a) requires that an appeal be filed within 15 days from the judgment appealed, and the notice of Appeal filed herein was filed later than 15 days from judgment.
BASED UPON THE FOREGOING FINDINGS AND GOOD CAUSE APPEARING:
IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
The Appeal is denied and dismissed.